DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-15, 18-19, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US 2014/0353821 A1).
Regarding Claim 11, referring to Figs. 1A-2B and related text, Yu teaches an electronic package comprising: a package substrate (100) (paragraph 68); a die (130) on the package substrate (paragraph 71); a mold layer (140) over the package substrate (paragraph 72); a row of first through mold interconnects (TMIs) (first inner ones of 122 adjacent to 130) adjacent to an edge of the die, wherein each first TMI comprises a vent (141) (paragraph 74-77); and a row of second TMIs (outer ones of 122) separated from the edge of the die by the row of first TMIs (fig. 1G and paragraph 76).
Regarding Claim 12, Yu teaches wherein the vents are positioned along an edge of the first TMIs opposite from the edge of the die (fig. 1G).
Regarding Claim 13, Yu teaches wherein the vents expose a surface of the package substrate (fig. 1G).
Regarding Claim 14, Yu teaches wherein the TMIs comprise: a solder interconnect (122); and an opening (opening in 140 where at least 122 is formed therein) into the mold layer (paragraphs 74-77).
Regarding Claim 15, Yu teaches wherein the vents intersect the opening (fig. 1G).
Regarding Claim 18, Yu teaches further comprising: a second package (20) coupled to the row of first TMIs and the row of second TMIs (paragraphs 80-81).
Regarding Claim 19, referring to Figs. 1A-2B and related text, Yu teaches an electronic system, comprising: a first package (10) (paragraph 74), wherein the first package comprises: a package substrate (100) (paragraph 68); a mold layer (140) over the package substrate (paragraph 72); a through mold interconnect (TMI) (122), wherein the TMI comprises a vent (141) (paragraphs 74-77); and a second package (20) electrically coupled to the first package by the TMI (paragraphs 80-81).
Regarding Claim 22, Yu teaches further comprising: a second TMI (110), wherein the second TMI does not include a vent (paragraph 68).
Regarding Claim 23, Yu teaches wherein the TMI further comprises: a first opening (an opening in 140 where at least 122 is formed therein), wherein the first opening has a first diameter (a diameter of the opening), and wherein the vent intersects the first opening, and wherein the vent comprises an arc (an area surface of 141) having the first diameter (figs. 2A-2B).
Regarding Claim 24, Yu teaches further comprising: a second TMI (110), wherein the second TMI does not includes a vent (paragraph 68).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2014/0353821 A1) in view of Yoshida et al. (US 8,222,538 B1; hereinafter “Yoshida”).
Regarding Claim 1, referring to Figs. 1A-2B and related text, Yu teaches an electronic package, comprising: a package substrate (100) (paragraph 68); a first die (130) electrically coupled to the package substrate (paragraph 71); a mold layer (140) over the package substrate and around the first die (paragraph 72); a through mold opening (a through mold opening in 140 where 122 is formed therein) through the mold layer (fig. 1G); and a through mold interconnect (TMI) (122) in the through mold opening (paragraphs 74-75). 
Yu does not explicitly disclose that a center of the TMI is offset from a center of the through mold opening.  Yoshida teaches an electronic package (a stackable via package), comprising: a TMI (a solder column 2458) either aligned or misaligned/offset in a through mold opening (230B in 124) as one of design choices (fig. 24 and col. 4, lines 31-33, col. 8, lines 10-19, and col. 11, line 33 – col. 12, line 21).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Yu with that of Yoshida in order to form the TMI, such as the solder interconnect, misaligned/offset in the opening as one of the design choices.    
Regarding Claim 2, Yu teaches wherein the through mold opening comprises: a first opening (a lower portion of the through mold opening in 140); and a second opening (an upper portion of the through mold opening in 140), wherein the second opening intersects the first opening (fig. 1G).
Regarding Claim 3, Yu teaches wherein a diameter of the first opening is substantially equal to a diameter of the second opening (fig. 1G).
Regarding Claim 4, Yoshida teaches wherein a diameter of the first opening is different than a diameter of the second opening (fig. 24. 230B having a tapered sidewall 232B such that a diameter of the lower portion of the mold opening is different than a diameter of the upper portion of the mold opening).
Regarding Claim 5, Yu teaches wherein the first die is separated from the second opening by the TMI (fig. 1G).
Regarding Claim 6, while the combined teaching of Yu and Yoshida does not explicitly disclose a distance between the first die and an edge of the TMI nearest the first die in a numerical value, it would have been obvious to one of ordinary skill in the art to adjust the distance, as a routine skill in the art to obtain the optimal and/or workable distance, including the claimed distance of 500µm or less, for the electronic package.  It has held that discovering an optimum or workable ranges involves only routine skill in the art. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.  In re Aller, 105 USPQ 233.
Regarding Claim 7, Yu teaches wherein the through hole opening exposes a surface of the package substrate (fig. 1G).
Regarding Claim 8, Yu teaches wherein further comprising: a second package (80) electrically coupled to the first die by the TMI (paragraphs 80-81).
Regarding Claim 9, Yu teaches wherein further comprising: a plurality of second dies (230) over the first die (paragraph 82).
Regarding Claim 10, while the combined teaching of Yu and Yoshida does not explicitly disclose a capillary underfill material under the first die, it is well known in the art to utilize the underfill material under the first die formed by a readily known a capillary action to predictably bond/adhere the first die to the package substrate.  

Claims 16-17, 20-21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yu.  
Regarding Claim 16, while Yu does not explicitly disclose a capillary underfill material under the first die, it is well known in the art to utilize the underfill material under the first die formed by a readily known a capillary action to predictably bond/adhere the first die to the package substrate.  
Regarding Claim 17, while Yu does not explicitly disclose a distance between the first die and an edge of the TMI nearest the first die in a numerical value, it would have been obvious to one of ordinary skill in the art to adjust the distance as a routine skill in the art to obtain the optimal and/or workable distance, including the claimed distance of 500µm or less, for the electronic package.  It has held that discovering an optimum or workable ranges involves only routine skill in the art. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.  In re Aller, 105 USPQ 233.
Regarding Claim 20, Yu does not explicitly disclose a plurality of dies in the first package.  However, Yu discloses that a die (a lower semiconductor chip 130) may be a logic chip, a memory chip, or any combination thereof (paragraph 71).  Then, one of ordinary skill in the art that would recognize that the lower semiconductor chip 130 in the lower package 10 from Yu’s reference may be formed of the plurality of dies such as a plurality of memory dies, a plurality of logic dies, or a combination of the memory dies and the logic dies in order to provide high density device.  
Regarding Claim 21, Yu teaches wherein the second package comprises a memory die (paragraph 81).
Regarding Claim 25, Yu does not teach a board electrically coupled to the package substrate.  However, Yu teaches solder balls 114 as external terminals on bottom surface of the lower package substrate 110 (fig. 1G and paragraph 75).  Then, it would have been obvious to one of ordinary skill in the art to provide the board, such as the printed circuit board, for providing the completed/fabricated electronic package for usage.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829